DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12, 15, 16 and 18-22 are pending.
Claims 12, 15, 16 and 18-22 are rejected.
Claims 1-11, 13-14 and 17 are canceled.

Response to Amendment
Claim Rejections - 35 USC § 102
The rejection of claims 12 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by CANDU, N. et al. (“AITf-YVM-7—Highly active catalysts for the synthesis of long chain symmetrical ethers and non-ionic surfactant structures”, Chemical Engineering Journal 16 (2010), pp. 363-370) is withdrawn due to the amendments to claim 12, filed February 7, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 12 and 16-22 under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0251290 A1) is withdrawn due to the amendments to claim 12, filed February 7, 2022.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 
The office action pointed out that Tay et al. did not disclose the claimed neutralization and separation steps.  Thus, Tay et al. was combined with KR 20020032419 A (machine generated English translation pages 1-10) and Stevens (US 4,521,637).
The Examiner disagrees that none of the secondary references are relevant to acid needing to be neutralized to cause phase separation.
KR 20020032419 A disclose that one of the most cost effective and atomically efficient ether production methods is the dehydration of alcohols with acid catalysts (see paragraph 1 on page 3).  KR 20020032419 A disclose that one problem with this method is the use of a homogeneous catalyst that requires a separation and neutralization step at the end of the process (see paragraph 1 on page 3).  KR 20020032419 A disclose that the use of a homogeneous catalysts usually means the process is carried out in batch or semi-batch reactors and the product is a mixture of thermodynamic and dynamic products due to the relatively long residence time in the reactor.  Thus, distillation or some other physical separation method is usually required to separate the product (see paragraph 1 on page 3).  
Stevens discloses that following the completion of an acid catalyzed etherification reaction a basic compound is introduced into the reaction product mixture to deactivate the catalyst (see column 6, lines 53-55).  Stevens discloses that the deactivated catalyst 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the reaction mixture obtained in the process of Tay et al. should be neutralized using a base as taught by Stevens, since Tay et al. use a homogenous acid as the catalyst in their etherification process and Stevens discloses that following the completion of an acid catalyzed etherification reaction a basic compound is introduced into the reaction product mixture to deactivate the catalyst and any basic compound capable of neutralizing acidity may be employed.  The skilled artisan would have further been motivated to conduct a neutralization process at the conclusion of the etherification process of Tay et al., since KR 20020032419 A disclose that the use of a homogeneous catalyst requires a separation and neutralization step at the end of the process and Stevens discloses that neutralization of the catalyst deactivates the catalyst and prevents decomposition of the desired ether 
Thus, claims 12, 15, 16 and 18-22 remain unpatentable under 35 U.S.C. 103 over Tay et al. (WO 2013/166985 A1) alone or in view of KR 20020032419 A (machine generated English translation pages 1-10) and Stevens (US 4,521,637).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 15, 16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses that the use of a homogeneous catalyst makes it possible to establish good mixing and accordingly good contact between the reactants and the catalyst substance (see page 4, lines 3-5) and that methanesulfonic acid has been found to be particularly advantageous as the homogeneous acidic catalyst (see page 4, lines 8-9).   However, the specification does not disclose that the mixture is miscible due to the methanesulfonic acid catalyst.  Thus, the specification fails to provide a written description of the newly added limitation “whereby the mixture is miscible due to the methanesulfonic acid catalyst”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (WO 2013/166985 A1) alone or in view of KR 20020032419 A (machine generated English translation pages 1-10) and Stevens (US 4,521,637).
Tay et al. disclose a process for preparing an ether compound, comprising reacting an alcohol (I) and an alcohol (II) in the presence of a catalyst (see entire disclosure, in particular page 1, lines 4-10; page 3, lines 8-15; page 5, line 9 to page 7, line 30; page 8, lines 8-16; page 13, lines 15-26; and claims 1, 6, 8-11, 13, and 15-17). 
Tay et al. differ from the instant claims 12, 15, 16 and 22 in that Tay et al. do not require preparing fatty alcohol ethoxylates by reacting a fatty alcohol with ethylene glycol, an oligo ethylene glycol or a polyethylene glycol in the presence of a methanesulfonic acidic catalyst.  
However, Tay et al. disclose that alcohol (I) may be selected from ethylene glycol, diethylene glycol or polyethylene glycol (see page 6, lines 13-14 and claim 8); alcohol (II) may be selected from fatty alcohols, such as octyl alcohol, decyl alcohol, lauryl alcohol, myristyl alcohol, palmityl alcohol, stearyl alcohol, isostearyl alcohol and oleyl alcohol (see page 7, lines 7-21 and claim 10); and the catalyst may be selected from any catalyst able to afford synthesis of ether compounds from alcohol (I) and alcohol (II) compounds by a deshydratation (dehydration) reaction including homogeneous or heterogeneous acid catalysts such as Bronsted acids, sulfonic acids, phosphoric acids and carboxylic acids (see page 8, lines 8-12).   
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare a fatty alcohol ethoxylate 
The process disclosed by Tay et al. may be conducted in the presence of a homogeneous acidic catalyst (see page 8, lines 8-12). The homogeneous acidic catalyst can be a methanesulfonic acid, since sulfonic acids are disclosed as suitable examples of acid catalysts (see page 8, lines 14-16 and claim 13).  The reaction temperature is between 50°C and 250°C, preferably between 130° and 150°C, which either encompasses or is within the claimed temperature range of between 100 and 160°C as required by claim 15 (see page 13, lines 15-19 and claim 15).  The molar ratio of ethylene glycol to the fatty alcohol is between 0.01 to 50, more preferably from 0.5 to 4, which encompasses or is within the claimed range of 0.1 and 10 mol/mol as required by claim 16 (see page 7, lines 23-25 and claim 11).  An oligo ethylene glycol having a number of from 2 to 15 may be used as required by claim 22 (see page 5, line 31 to page 6, line 14 and claim 8).
Although, the process disclosed by Tay et al. may be conducted in the presence of a homogeneous acidic catalyst and the homogeneous acidic catalyst can be a methanesulfonic acid, Tay et al. do not expressly disclose that the mixture is miscible due to the methanesulfonic acid.    However, when the sulfonic acid of Tay et al. is a methanesulfonic acid, then one having ordinary skill in the art would reasonably expect the mixture to be miscible, since a chemical and all its properties are inseparable.    

KR 20020032419 A disclose that one of the most cost effective and atomically efficient ether production methods is the dehydration of alcohols with acid catalysts (see paragraph 1 on page 3).  One problem with this method is the use of a homogeneous catalyst that requires a separation and neutralization step at the end of the process (see paragraph 1 on page 3).  KR 20020032419 A disclose that the use of a homogeneous catalysts usually means the process is carried out in batch or semi-batch reactors and the product is a mixture of thermodynamic and dynamic products due to the relatively long residence time in the reactor.  Thus, distillation or some other physical separation method is usually required to separate the product (see paragraph 1 on page 3).  
Stevens discloses that following the completion of an acid catalyzed etherification reaction a basic compound is introduced into the reaction product mixture to deactivate the catalyst (see column 6, lines 53-55).  Stevens discloses that the deactivated catalyst may be removed by conventional separatory procedures, as by filtration, prior to recovery of the desired product (see column 6, lines 56-58).  Any basic compound capable of neutralizing acidity may be employed (see column 6, lines 58-67).  It is disclosed that neutralization of the catalyst prevents decomposition of the desired ether product (see column 7, lines 2-4).  A variety of conventional methods, including distillation, extraction, or physical phase separation may be employed to recover the desired ether reaction product, unreacted starting materials, by-products, impurities, catalysts ad diluents, if employed (see column 7, lines 5-9).  In general, following 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the reaction mixture obtained in the process of Tay et al. should be neutralized using a base as taught by Stevens, since Tay et al. use a homogenous acid as the catalyst in their etherification process and Stevens discloses that following the completion of an acid catalyzed etherification reaction a basic compound is introduced into the reaction product mixture to deactivate the catalyst and any basic compound capable of neutralizing acidity may be employed.  The skilled artisan would have further been motivated to conduct a neutralization process at the conclusion of the etherification process of Tay et al., since KR 20020032419 A disclose that the use of a homogeneous catalyst requires a separation and neutralization step at the end of the process and Stevens discloses that neutralization of the catalyst deactivates the catalyst and prevents decomposition of the desired ether product.  The skilled artisan would have further found it obvious to separate the ether product of Tay et al. using the claimed phase separation and thermal separation methods, since Tay et al. disclose that several known methods of purification of the ether compound at the end of the reaction may be used, such as for example extraction, distillation, and/or crystallization (see page 13, lines 26-27) and KR 20020032419 A disclose that it is usually required to separate the product by methods such as distillation or some other physical separation method.  The skilled artisan would have further been motivated to utilize the claimed phase separation and thermal separation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.